Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 17, 18, 20-25 directed to Invention II non-elected without traverse.  Accordingly, claim 17, 18, 20-25 been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and hindsight reasoning.
Specifically, the combination of an inner braided structure and an outer braided structure with intertwined tensile strands from the inner and outer braided structures.
Sokolowski (US 2008/0110049), Craig (US 2014/0137434), Dua (US 2010/0154256) and Huffa (US 2012/0234052), as well as any other reference of prior art of record, do not disclose, teach, or fairly suggest the combination as claimed; thus, such a combination would only be arrived at using improper hindsight reasoning using information and knowledge gleaned only from Applicant's disclosure.
Therefore, claims 1, 4-6, 8, 10-16 & 26-28 have been determined allowable over the prior art because the combination as claimed would only be arrived at by improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri  9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/KATHARINE G KANE/Primary Examiner, Art Unit 3732